Citation Nr: 1200146	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, including due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964, and from   May 1968 to June 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying entitlement to the benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board deems further development of this case is necessary before reaching a  final decision. 

Pertinent VA law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R.                § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).              The exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within a year after        the last date on which the veteran was exposed to an herbicide agent during active military service.

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044        (Fed. Cir. 1994).

In the case at hand, the Veteran was discharged from military service in June 1969. The personnel records available do not precisely indicate the time period for which the Veteran had service in Vietnam, however, he reports having left Vietnam in May 1969. 

Thereafter, records of VA outpatient treatment show that the Veteran first reported symptoms of bilateral hand and foot numbness over the previous two years during a July 2006 general medical consultation. An EMG study a few months later confirmed the presence of early peripheral neuropathy. 

Given these findings, and the absence of any neuropathic symptoms during or shortly following military service, the provisions for presumptive service connection based on Agent Orange exposure clearly would not apply as the Veteran did not manifest acute or subacute peripheral neuropathy to a compensable degree within one-year of his last date of Vietnam service. 

This notwithstanding, even without the benefit of presumptive service connection, the Veteran may demonstrate through competent and probative medical evidence that his peripheral neuropathy has a direct etiological relationship to his military service. Combee, supra. On this subject, in July 2006 a private treatment provider  has expressed a somewhat favorable medical opinion. The treatment provider explains that the Veteran had symptoms indicative of neuropathy, and he was a non-diabetic. According to the treatment provider, it had been shown in studies that exposure to chemicals such as Agent Orange could be responsible for these neuropathy type symptoms, and the Veteran had seen other VA physicians who also felt that this could be the cause of the Agent Orange symptoms.

The opinion proferred is relevant to the Veteran's claim, though ultimately too speculative and lacking in definitive nature to fully substantiate the claim.              The Board therefore will request a VA Compensation and Pension examination to more thoroughly resolve the issue of causation. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a        VA neurological examination by a physician. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then provide a diagnosis confirming the presence of peripheral neuropathy. Then please opine as to whether the diagnosed condition is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's presumed exposure to Agent Orange during his service in Vietnam. In providing the requested opinion, the VA examiner should consider the significance of the July 2006 private treatment provider's opinion on this subject. 

The examiner should include in the examination report the rationale for (or an explanation of the reasons he or         she reached) any opinion expressed.

2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.          If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


